PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of a final order denying his motion requesting post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion as legally insufficient because it “fail[ed] to assert whether a previous post conviction motion has been filed, and if so, how many and if previous motions have been filed, the reason the claims in the present motion were not previously raised.” However, before the trial court entered its order denying relief, appellant had filed a properly sworn document (which we treat as an amendment to his initial motion) in which he asserted that he had filed no previous motions seeking postconviction relief. This document cured the deficiency which was of concern to the trial court, and the trial court should have addressed the merits of the motion. Accordingly, we reverse, and remand with directions that the trial court address the merits of appellant’s motion.
REVERSED and REMANDED, with directions.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.